Title: James Madison to George Tucker, 25 July 1829
From: Madison, James
To: Tucker, George


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                  July 25. 29.
                            
                        
                        
                        I learn from Dr. Dunglison, that you left the University, before a letter I wrote a few days ago could have
                            reached you. It inclosed a copy of the original draft of the present Constitution of Virga. which I supposed might not
                            improperly find a place in the Museum. Subjected to the copy was a short note relating to the authorship of the draft. It
                            occurs on reflection yt. it may be as well not to publish the note, particularly in its present form; and I request you the
                            favour of you to erase it, before any use be made of the paper. With great & cordial esteem
                        
                        
                            
                                J. M
                            
                        
                    